Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 1 of 78 PageID #:275




          EXHIBIT 1-PART 2

       FILED UNDER SEAL
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 2 of 78 PageID #:276




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 1 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 3 of 78 PageID #:277




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 2 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 4 of 78 PageID #:278




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 3 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 5 of 78 PageID #:279




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 4 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 6 of 78 PageID #:280




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 5 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 7 of 78 PageID #:281




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 6 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 8 of 78 PageID #:282




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 7 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 9 of 78 PageID #:283




Document title: Black Swagtron Pro T1 UL 2272 Certified Hoverboard (charger Included!) | eBay
Capture URL: https://www.ebay.com/itm/Black-Swagtron-Pro-T1-UL-2272-Certified-Hoverboard-charger-Included/363044693332?…
Capture timestamp (UTC): Fri, 02 Oct 2020 00:11:57 GMT                                                                     Page 8 of 8
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 10 of 78 PageID #:284




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 1 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 11 of 78 PageID #:285




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 2 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 12 of 78 PageID #:286




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 3 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 13 of 78 PageID #:287




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 4 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 14 of 78 PageID #:288




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 5 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 15 of 78 PageID #:289




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 6 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 16 of 78 PageID #:290




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 7 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 17 of 78 PageID #:291




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 8 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 18 of 78 PageID #:292




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 9 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 19 of 78 PageID #:293




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 10 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 20 of 78 PageID #:294




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 11 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 21 of 78 PageID #:295




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 12 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 22 of 78 PageID #:296




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 13 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 23 of 78 PageID #:297




Document title: Amazon.com: XPRIT Hoverboard w/Bluetooth Speaker (Black): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Black/dp/B07DLLKS7T/ref=zg_bs_13130176011_8?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:43:43 GMT                                                                 Page 14 of 14
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 24 of 78 PageID #:298




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 1 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 25 of 78 PageID #:299




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 2 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 26 of 78 PageID #:300




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 3 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 27 of 78 PageID #:301




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 4 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 28 of 78 PageID #:302




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 5 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 29 of 78 PageID #:303




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 6 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 30 of 78 PageID #:304




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 7 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 31 of 78 PageID #:305




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 8 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 32 of 78 PageID #:306




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 9 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 33 of 78 PageID #:307




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 10 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 34 of 78 PageID #:308




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 11 of 12
                    Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 35 of 78 PageID #:309




Document title: Amazon.com: XPRIT Easter Sale Hoverboard w/Bluetooth Speaker (Pink)
Capture URL: https://www.amazon.com/XPRIT-Hoverboard-Bluetooth-Speaker-Pink/dp/B07DLKY3CD/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:13:35 GMT                                                   Page 12 of 12
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 36 of 78 PageID #:310




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 1 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 37 of 78 PageID #:311




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 2 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 38 of 78 PageID #:312




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 3 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 39 of 78 PageID #:313




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 4 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 40 of 78 PageID #:314




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 5 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 41 of 78 PageID #:315




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 6 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 42 of 78 PageID #:316




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 7 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 43 of 78 PageID #:317




Document title: Amazon.com: CXMScooter Hoverboard 6.5 inch Self-Balance Scooter w/Bluetooth Speaker UL2272 Certified (Blue): Sports &amp; Outdoors
Capture URL: https://www.amazon.com/CXMScooter-Hoverboard-Self-Balance-Bluetooth-Certified/dp/B08B3CDSJ8/ref=zg_bs_13130176011_88?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:45:27 GMT                                                                                               Page 8 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 44 of 78 PageID #:318




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 1 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 45 of 78 PageID #:319




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 2 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 46 of 78 PageID #:320




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 3 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 47 of 78 PageID #:321




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 4 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 48 of 78 PageID #:322




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 5 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 49 of 78 PageID #:323




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 6 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 50 of 78 PageID #:324




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 7 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 51 of 78 PageID #:325




Document title: Amazon.com: Hoverboard for Kids&amp;Adult Two-Wheel Self Balancing Hoverboard with LED Lights Christmas Amazon Membership Day (Multicolor):…
Capture URL: https://www.amazon.com/Hoverboard-Two-Wheel-Balancing-Membership-Multicolor/dp/B08CS7VD1F/ref=sr_1_82?…
Capture timestamp (UTC): Thu, 01 Oct 2020 15:48:47 GMT                                                                                            Page 8 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 52 of 78 PageID #:326




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 1 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 53 of 78 PageID #:327




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 2 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 54 of 78 PageID #:328




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 3 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 55 of 78 PageID #:329




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 4 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 56 of 78 PageID #:330




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 5 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 57 of 78 PageID #:331




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 6 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 58 of 78 PageID #:332




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 7 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 59 of 78 PageID #:333




Document title: Amazon.com: CBPE 10&quot; Latest Model Electric Hoverboard Dual Motors Two Wheels Smart Self Balancing Scooter with Built in Speaker LED Lights…
Capture URL: https://www.amazon.com/dp/B088D4VWNL
Capture timestamp (UTC): Thu, 01 Oct 2020 21:51:18 GMT                                                                                                 Page 8 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 60 of 78 PageID #:334




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 1 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 61 of 78 PageID #:335




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 2 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 62 of 78 PageID #:336




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 3 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 63 of 78 PageID #:337




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 4 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 64 of 78 PageID #:338




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 5 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 65 of 78 PageID #:339




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 6 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 66 of 78 PageID #:340




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 7 of 8
                      Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 67 of 78 PageID #:341




Document title: Amazon.com: YZX Self-Balancing Scooter 6.5-Inch Led Bluetooth Music Suspension Automatic Scooter All Terrain Climbing Out of Travel Tools: Home…
Capture URL: https://www.amazon.com/dp/B083DVR9BK
Capture timestamp (UTC): Thu, 01 Oct 2020 21:52:12 GMT                                                                                                     Page 8 of 8
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 68 of 78 PageID #:342




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 1 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 69 of 78 PageID #:343




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 2 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 70 of 78 PageID #:344




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 3 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 71 of 78 PageID #:345




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 4 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 72 of 78 PageID #:346




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 5 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 73 of 78 PageID #:347




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 6 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 74 of 78 PageID #:348




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 7 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 75 of 78 PageID #:349




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 8 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 76 of 78 PageID #:350




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                             Page 9 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 77 of 78 PageID #:351




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                           Page 10 of 11
                     Case: 1:20-cv-05905 Document #: 2-1 Filed: 10/02/20 Page 78 of 78 PageID #:352




Document title: Amazon.com: TOMOLOO Hoverboard with Bluetooth Speaker and LED Lights Self-Balancing Scooter UL2272 Certified 6.5&quot; Wheel Electric Scooter…
Capture URL: https://www.amazon.com/TOMOLOO-Hoverboard-Bluetooth-Self-Balancing-Certified/dp/B078H1YQPG/ref=sr_1_1?…
Capture timestamp (UTC): Sat, 03 Oct 2020 01:14:59 GMT                                                                                           Page 11 of 11
